Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
	At line 7, the term “the NVM component” lacks antecedent basis.  It is not clear whether or not the term should refer back to the NVM (which is recited at line 2).  If it is, change the term to “the NVM”.  If it is not, where is this NVM component coming from?  How is this NVM component different from the NVM?
Claims 5, 24 and 25:
	At line 2, the term “the NVM” is confusing (see rejection in claim 1).  Applicant is advised to make correction(s) if it is necessary.
Claim 19 (depends on claim 18):
	Why the size of syndromes is 512KB, which is bigger than the data page 4BK?  (By looking at the drawing—figure 1, the EDC has a size of only 512B, not 512KB.)
Claim 22:
	The phrase “… storing (stored syndromes including) the error detection syndromes and six additional sets of error detection syndromes in 7/64 of the row” is not logic.  Since a row has 
Claim 2-4, 6-18, 20-21, 23 and 26:
	These claims are rejected because they depend on claim 1 and contain the same problems of indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 2012/0317340 and So hereinafter).
Claim 1:
	So discloses the invention substantially as claimed.  So teaches a memory controller (11) and a non-volatile storage device (12) (title, figure 1).  So also teaches (figures 2 & 3) that the non-volatile memory (12) includes plurality of blocks (121), such blocks are erase units.  Each of the blocks (121) includes 128 pages (figures 1, 2 & 3, ¶s [0048]-[0049], [0015]).
	In addition, So teaches (figure 11) that during a writing process (figure 11):
recited as ‘writing the data page into a first of the NVM pages in the erase block of the NVM’] (figure 11, ¶[0096]), and
the memory control unit (114) writes the parity and the first error correcting code as a parity page in the physical write destination [recited as ‘writing the error detection syndromes into a second of the NVM page at a second NVM address in the erase block of the NVM’] (figure 11, ¶[0098]).  

	So does not explicitly teach that the parity page is a separate page (or recited a ‘second page’) from a first data page.  However, So teaches that data is written into data pages (122d), and parity/ECC are written into a parity page (122p) (figure 8, ¶s [0073]-[0076]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that So’s memory controller unit (114) would writes data into one of data pages (122d), and writes parity/ECC into a parity page (122p).  One having ordinary skill in the art would be motivated to do so because So teaches that (a) the memory controller (11) stores/writes data in the NVM (12) will be described with references to figures 7 to 11, including figure 8, and (b), the memory controller (11) includes the memory control unit (114) (figure 1). 

Claim 15:
	So’s wherein a block (121) has 128 pages, wherein 128 = 27 , which is a power of two number (¶[0049]).

Claim 16:
	So does not explicitly teach that the array of NVM pages includes redundant storages.  So, however, discloses a parity group is having not only one or more data pages, but also the parity/redundant page/’storage’ (¶[0073]).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to realize that So’s parity page would have been named as a “redundant storage”.  One having ordinary skill in the art would be motivated to do so because (a) parity is one of well-known ‘redundancy’ techniques, and (b) naming So’s parity page as a “redundant storage” would have not changed the contents within So’s parity page.
  
Claim 17:
	So’s non-volatile memory is a Flash memory (¶[0035]).

Claim 18:
	So suggests each page (122) is about 8 KB, for example (¶[0049]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that So’s each page would have been 4 KB instead (of 8 KB).  One having ordinary skill in the art would be motivated to realize so because So’s size of 8KB in each page is one an example.  In other words, So’s each page is not limited to only 8KB.  


Claim 19:
	So does not explicitly teach that the syndromes are 512B.  So teaches that parity and the error correcting code are calculated (e.g. XOR calculation) (Step 105).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the parity and the error correcting code would have been in the size of 512B.  One having ordinary skill in the art would be motivated to realize so because the writing process in the NVM may be used in a size of 512B (¶[0105]).

Claim 20:
	So suggests that the number of pages per one block (121) is, for example, 128 pages.   It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that So’s block (121) would include 64 pages instead (of 128 pages).  One having ordinary skill in the art would be motivated to realize so because number of pages in So’s block (121) is only an example.  In other words, So’s number of pages in the block (121) is not limited to only 128.  

Claims 21 & 22:
	So suggests that D0, D1, D2 and D3 represent data pages, and P0-3 represents a parity page with respect to data pages D0 to D3 (figure 9, ¶ [0078]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that So’s parity page would be comprised of parity segments (i.e. P0, P1, P2 and P3), each of the parity segments represents a respective page of data (i.e. D0, D1, D2, and D3).  One having ordinary 

Claim 23:
	So discloses one or more non-volatile memories (NVMs) (12) for storing data (figure 1) ¶ ([0034]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that So’s one or more NVMs would have been three (3) NVMs, which is not a power of two.  One having ordinary skill in the art would be motivated to realize so because three NVMs  are not excluded from the inclusion of So’s one or more NVMs.

Allowable Subject Matter
Claims 2-14 and 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2016/0170871 – Hyun et al. – model based configuration parameter management.
b. US 2016/0034346 – Michael – NAND Flash memory having internal ECC processing and method of operation thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111